Citation Nr: 0839496	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1970 to February 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida which denied the veteran's claim for 
entitlement to service connection for residuals of a 
hysterectomy.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg, Florida in June 2007.  
The transcript of the hearing is associated with the 
veteran's claims folder.  

This case was remanded by the Board in April 2008 for 
additional evidentiary development.  Following that 
development, in August 2008, the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim to 
service connection for residuals of a hysterectomy.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The preponderance of the evidence is against the finding that 
the residuals of the veteran's post-service hysterectomy are 
etiologically related to service.


CONCLUSION OF LAW

Service-connection for residuals of a hysterectomy is not 
warranted.  38 U.S.C.A.
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in August 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate her claim for service 
connection; and the division of responsibility between the 
appellant and VA for obtaining the required evidence.  

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until a March 2006 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because her 
claim was subsequently readjudicated in a 
statement of the case and supplemental statements of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service and post-service medical records, and 
other pertinent documents discussed below.  The RO has 
obtained the veteran's service treatment records (STRs), 
private treatment and VA outpatient records. 

The Board also acknowledges that its April 2008 Remand 
instructions instructed that the veteran be afforded a 
gynecological examination prior to rendering a nexus opinion 
in this case.  The Board further acknowledges that the 
veteran was not provided a gynecological examination as 
directed, but that the July 2008 VA physician offered an 
opinion regarding the issue on appeal after determining that 
"an opinion [was] easily rendered based on review of the 
objective medical data and medical literature."  More 
specifically, the examiner concluded, "in that the veteran 
has had sequential bilateral salpingo-oophorectomy and [a] 
total hysterectomy, pelvic examination would be unrevealing 
and need not be performed to come to the conclusion 
[discussed in detail below].  In this regard, the Board has 
considered that the Court has held that a remand by the Board 
confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, the Court has also held that substantial compliance, 
not absolute compliance, is required.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

Although an examination was not conducted, an opinion was 
rendered by a physician whose report appears to be thorough 
and consistent with the evidence of record and further 
provides the pertinent information requested in the remand as 
to the veteran's claim for residuals of a hysterectomy.  The 
examiner also provided a detailed explanation as to why 
physical examination was not necessary.  Therefore, the Board 
finds that this opinion is more than adequate, and that the 
RO substantially complied with the Board's instructions.  See 
also 38 C.F.R. § 3.159(a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Cox v. 
Nicholson, 20 Vet. App. 563 (2007). 

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her appealed claim.

Analysis

The veteran seeks service-connection for residuals of a 
hysterectomy.  Specifically, she contends that her 
hysterectomy in 1982 was related to gynecological symptoms 
and abdominal pain that she experienced in service.

A review of veteran's STRs reveal that the veteran was seen 
in service with complaints of intermittent right lower 
quadrant pain worse during menstruation twice in November 
1970.  She reported chronic right lower quadrant pain worse 
during menses again in March 1971.  She was assessed with 
questionable endometriosis or possible gastrointestinal 
disease.  She reported severe right-side pain in April 1971.  
In June 1971 she reported a seven month history of right 
lower quadrant pain with increased vaginal discharge.  She 
was assessed with chronic pelvic inflammatory disease.  
Finally, in February 1972 the veteran reported lower 
abdominal pain and nausea on two occasions.  She was assessed 
with questionable premenstrual cramps or pelvic inflammatory 
disease.

The Board notes that VA outpatient treatment reports 
associated with the claims file reveal that the veteran was 
assessed with a probable fibroid and menorrhagia in May 1972 
and underwent a dilation and curettage (D & C) at that time.

The Board further notes that private treatment reports from 
Orange Park Medical Center dated in June 2005 reveal that the 
veteran's past surgical history included a hysterectomy and 
two oophorectomies.

During her personal hearing, the veteran reported that she 
began having abdominal pain and vaginal bleeding in service.  
She further indicated that she continued to have vaginal 
bleeding after service and underwent a D & C in May 1972 at a 
VA hospital.  She indicated that she was informed that she 
had a fibroid, and that a private physician later also told 
her she had fibroids.  She reported undergoing a hysterectomy 
in 1982 at a private hospital, and later having her left 
ovary removed in 1995 and her right ovary removed in 2002.

A July 2008 VA physician rendered an opinion regarding the 
veteran's claimed residuals of a hysterectomy.  In doing so, 
the VA physician reviewed the veteran's STRs in detail, 
noting potentially relevant complaints and diagnosis in 1970, 
1971, and 1972.  The physician also discussed post-service 
treatment documented in the claims file for various 
complaints since February 1972 when the veteran was 
discharged from active duty.  Finally, the physician detailed 
the veteran's current complaints prior to rendering an 
opinion.

With regard to the nexus opinion, the physician specifically 
referenced a normal pelvic examination performed under 
anesthesia and conducted only 3 months subsequent to the 
veteran's discharge from active duty.  The physician went on 
to emphasize that the 1972 examination was performed under 
optimal conditions.  The physician then pointed out that the 
1972 examination revealed that the veteran's ovaries were in 
normal size and consistency.  Next, he noted that the report 
revealed that the uterus was small anterior and antiflexed 
and was noted as normal in size.  Finally, the physician 
noted that no adexal masses were palpable and that there was 
no suspicion of ovarian masses or uterine masses such as 
uterine fibroids mentioned in the examination report.  As a 
result, the physician ultimately concluded that the cause of 
the veteran's later surgeries and particularly, the total 
abdominal hysterectomy was not the result of a uterine or 
ovarian condition occurring in the military.

The Board has also considered the veteran's lay contentions 
of a continuity of symptomatology since service.  Certainly, 
the veteran can attest to factual matters of which she had 
first-hand knowledge, including the history of symptomatology 
observable to a lay person, and her testimony as to her 
history of bleeding and abdominal pain in that regard is 
entitled to some probative weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, even where 
a veteran is competent to report continuity of 
symptomatology, medical evidence is ultimately required to 
establish a nexus between the continuous symptomatology and 
an underlying disability.  See, e.g., McManaway v. West, 13 
Vet. App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999).

In this instance, a competent health care provider took into 
account the veteran's lay report as to her history, but 
ultimately found that it was unlikely that there was a 
relationship between her hysterectomy and later surgeries, 
and her military service.  The Board finds that this opinion 
is more persuasive on the matter of etiology than the 
veteran's lay assertions of a continuity of symptomatology 
after service. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a hysterectomy.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); See also Gilbert, supra.  The benefit sought on 
appeal is accordingly denied.




ORDER

Entitlement to service-connection for residuals of a 
hysterectomy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


